By JUDGE ALFRED D. SWERSKY
The Demurrer of the defendants Bradley and North East Gas and Oil Company to Count III of the Bill of Complaint will be overruled.
Count III alleges a cause of action for "quantum merU.it and unjust enrichment." Defendants argue as a matter of law that the existence of express contracts between them and the general contractor and between the general contractor and complainant (a subcontractor) preclude any such remedy as is sought in Count III. However, the Bill does allege that the defendants are indebted to their general contractor, and, for purposes of this demurrer, it will be deemed to be true.
Under these circumstances, a contract implied in law or in fact may arise because the defendants are alleged to have received a benefit for which they have not paid due to the work done by complainant.